Title: Saturday the 26th of August 1780.
From: Adams, John Quincy
To: 


       This morning at about eight o clock Mr. Le Roi came here and went with Pappa, brother Charles and myself to buy some books. We went through the Exchange into a street call’d Kalve Straat. We went to 2 booksellers shops and Pappa bought a Latin Grammar and some Greek testaments. After this we went along another road back again, coming we came through the Exchange. At about twelve o clock we got back to our lodgings. Mr. Le Roi left us. In the afternoon brother Charles and I went to take a walk.
      